PER CURIAM.
These consolidated appeals have been brought by appellant who was charged by indictment with sexual battery and attempted sexual battery. He pleaded guilty to both counts and was placed on probation for a term of seven years on each charge to run concurrently. A condition of the probation was that he enter and satisfactorily complete the mentally disordered sex offender program.
After appellant had spent approximately one year in the program the agency reported, to the trial court that it had exhausted treatment under the program and that appellant had violated the terms of his probation. Upon due and proper hearings the court revoked his probation and sentenced him to thirty years in the state penitentiary under each of the two counts.
*813Appellant seeks to vacate the order of probation and the sentence imposed following the revocation of probation based on the ground that they were unlawfully entered.
We have carefully reviewed the record and briefs in the light of appellant’s contentions and have concluded that reversible error has not been made to appear. Williamson v. State, 379 So.2d 370 (Fla. 1st DCA 1979), cert. denied, 388 So.2d 1120 (Fla.1980); King v. State, 373 So.2d 78 (Fla. 3d DCA 1979), cert. denied, 383 So.2d 1197 (Fla.1980); Smith v. State, 345 So.2d 1080 (Fla. 3d DCA), cert. denied, 353 So.2d 678 (Fla.1977); Brown v. State, 305 So.2d 309 (Fla. 4th DCA 1974).
Affirmed.